Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  April 2, 2021                                                                        Bridget M. McCormack,
                                                                                                   Chief Justice

  161525                                                                                       Brian K. Zahra
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
                                                                                         Elizabeth T. Clement
                                                                                          Megan K. Cavanagh
  In re SMITH, Minors.                                       SC: 161525                   Elizabeth M. Welch,
                                                             COA: 351095                                Justices
                                                             Kalamazoo CC Family Division:
                                                              18-000053-NA

  _______________________________________/

         On Thursday, March 4, 2021, the Court heard oral argument on the application for
  leave to appeal the April 30, 2020 judgment of the Court of Appeals. On order of the
  Court, the application is again considered. MCR 7.305(H)(1). In lieu of granting leave
  to appeal, we REVERSE the judgment of the Court of Appeals, and REMAND this case
  to the Kalamazoo Circuit Court Family Division for further proceedings not inconsistent
  with this order. MCL 712a.2(b)(1) provides that a court may assume jurisdiction over a
  juvenile if his or her parent “when able to do so, neglects or refuses to provide proper or
  necessary . . . education . . . .” Subsection (B) specifies that “neglect” is defined as it is in
  MCL 722.602. That provision defines “neglect” as “harm to a child’s health or welfare
  by a person responsible for the child’s health or welfare that occurs through negligent
  treatment . . . .” MCL 722.602(1)(d). Therefore, there must be a showing of harm in
  order for a court to assume jurisdiction over a juvenile under the “neglects” clause of
  MCL 712A.2(b)(1).1 Here the children attended school 75% of the time and had several
  tardies. While that is a greater number of absences than the 85% average attendance rate
  of their school, the only testimony presented regarding the children’s academic
  performance was from BS, Jr.’s teacher. She testified that he was performing at grade
  level. Though she also said that she struggled to get a complete picture of his progress
  and that she feared he would not be able to maintain his academic level in the future, such
  testimony is speculative and does not show by a preponderance of the evidence that BS,




  1
    The Court of Appeals relied on In re Nash, 165 Mich App 450, 455-456 (1987), for the
  proposition that a “child’s chronic absence from school is a sufficient basis for the trial
  court to assume jurisdiction on the ground of educational neglect as contemplated by the
  statute.” In re Smith, Minors, unpublished opinion of the Court of Appeals, issued April
  30, 2020 (Docket Nos. 351095 and 351178), p 2. But Nash did not involve chronic
  absences without a showing of harm. There, in addition to the children’s absences from
  school, the respondent had no stable residence and one of the children was born with
  symptoms of a drug overdose. Nash, 164 Mich App at 455.
                                                                                                               2

Jr., was actually harmed so as to have been neglected under the statutory definition. See
In re Ferranti, Minor, 504 Mich 1, 15 (2019). Because there was no showing of harm
caused by the children’s absences, we agree with Judge Riordan’s dissent that the circuit
court erred by assuming jurisdiction on that ground alone.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 2, 2021
       t0330
                                                                             Clerk